
    

114 HR 758 : Lawsuit Abuse Reduction Act of 2015
U.S. House of Representatives
2015-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        IIB
        114th CONGRESS
        1st Session
        H. R. 758
        IN THE SENATE OF THE UNITED STATES
        
            September 21, 2015
            Received; read twice and referred to the Committee on the Judiciary
        
        AN ACT
        To amend Rule 11 of the Federal Rules of Civil Procedure to
            improve attorney accountability, and for other purposes.
    
    
        
            1.
            Short title
 This Act may be cited as the Lawsuit Abuse Reduction Act of 2015.
        
        
            2.
            Attorney accountability
            
                (a)
                Sanctions under rule 11
 Rule 11(c) of the Federal Rules of Civil Procedure is amended—  (1) in paragraph (1), by striking may and inserting shall;
                
                
                    (2)
 in paragraph (2), by striking Rule 5 and all that follows through motion. and inserting Rule 5.; and
                
                
                    (3)
 in paragraph (4), by striking situated and all that follows through the end of the paragraph and inserting situated, and to compensate the parties that were injured by such conduct. Subject to the limitations in paragraph (5), the sanction shall consist of an order to pay to the party or parties the amount of the reasonable expenses incurred as a direct result of the violation, including reasonable attorneys’ fees and costs. The court may also impose additional appropriate sanctions, such as striking the pleadings, dismissing the suit, or other directives of a non-monetary nature, or, if warranted for effective deterrence, an order directing payment of a penalty into the court..
                
            
            
                (b)
                Rule of construction
 Nothing in this Act or an amendment made by this Act shall be construed to bar or impede the assertion or development of new claims, defenses, or remedies under Federal, State, or local laws, including civil rights laws, or under the Constitution of the United States.
            
        
    
    
        
            Passed the House of Representatives
                September 17, 2015.
            Karen L. Haas,
            Clerk
        
    
